Citation Nr: 1109642	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.
 
In May 2008, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed prior to appellate consideration of the claim.  

The appellant contends that he has a respiratory disability as a result of exposure to chemicals when he worked as an aircraft mechanic in service.  The appellant was seen for a VA examination in September 2008.  The September 2008 VA examiner was asked to provide an opinion as to whether the appellant had a chronic pulmonary disability that was related to service.  The VA examiner opined that he could not resolve this issue without resort to mere speculation.  He stated that "[r]eview of the medical documentation and testing shows that the cause of the restrictive defect and obstructive defect is not certain.  [A] CT scan done with this evaluation did not provide evidence to suggest a cause for the pulmonary function study abnormalities."  The examiner further noted that "[r]estrictive and/or obstructive defect seen on pulmonary function test (PFT) is not a diagnosis, but rather a physical finding.  There are many conditions that can cause a restrictive and/or obstructive lung condition.  To this point a specific diagnosis has not been established.  It is possible invasive testing like bronchoscopy or pleural biopsy will be needed to confirm a diagnosis; these type [of] tests cannot be performed in C&P clinic and are beyond the scope of this clinic."  In December 2010, the Board received private treatment records from the appellant.  An October 2009 private treatment record reflects that the appellant had mixed type obstructive and restrictive lung disease.  A December 2009 private treatment record indicates the appellant had a surgical biopsy, showing mild cellular chronic bronchiolitis.  As the evidence indicates that the appellant has a chronic respiratory disability and the September 2008 VA examiner based his rationale on the fact that the appellant did not have a specific diagnosis of a respiratory disability, a new VA clinical opinion is necessary to determine whether the appellant's current respiratory disability is related to his exposure to chemicals in service.

As noted above, in December 2010, the Board received a statement and private treatment records from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  There is no evidence that the appellant waived RO consideration of the new evidence.  As the private treatment records reflect that the appellant has a diagnosis of a respiratory disability, as noted above, they are pertinent to the claim.  Thus, a readjudication of the issue on appeal is necessary on remand.  38 C.F.R. §§ 19.37, 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1. The appellant should be scheduled for a VA examination to determine whether the appellant has a current respiratory disability, to include chronic bronchiolitis and/or mixed type obstructive and restrictive lung disease, that is related to service, to include due to exposure to chemicals as an aircraft mechanic.  The clinician should consider the October 2009 and December 2009 private treatment records referenced above.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2. Thereafter, readjudicate the issue on appeal of entitlement to service connection for a respiratory disability, with consideration of all additional evidence received of record subsequent to the January 2009 supplemental statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


